Order setting aside verdict, granting new trial and vacating order of preference modified by striking therefrom the provision vacating the order of preference granted on April 4, 1928, and as so modified unanimously affirmed, with ten dollars costs and disbursements to appellant. The trial court was without power to vacate the order of preference granted under section 141, subdivision 3, of the Civil Practice Act by a justice of co-ordinate jurisdiction. Present — Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ.